American Growth Fund, Inc. (Series 2) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management ABBOTT LABORATORIES ABT 4/28/2017 1 DIRECTOR For All R.J. ALPERN Issuer Yes For R.S. AUSTIN Issuer Yes For S.E. BLOUNT Issuer Yes For E.M. LIDDY Issuer Yes For N. MCKINSTRY Issuer Yes For P.N. NOVAKOVIC Issuer Yes For W.A. OSBORN Issuer Yes For S.C. SCOTT III Issuer Yes For D.J. STARKS Issuer Yes For G.F. TILTON Issuer Yes For M.D. WHITE Issuer Yes For 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS. Issuer Yes For For 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE Issuer Yes For For COMPENSATION. 4 SAY WHEN ON PAY - AN ADVISORY VOTE TO APPROVE THE Issuer Yes 1 Year 1Year FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. 5 APPROVAL OF THE ABBOTT LABORATORIES 2 Issuer Yes For For PROGRAM 6 APPROVAL OF THE ABBOTT LABORATORIES 2 Issuer Yes For For PURCHASE PLAN FOR NON-U.S. EMPLOYEES. 7 SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN. Issuer Yes Against Against INSYS THERAPEUTICS INC. INSY V209 5/2/2017 1 DIRECTOR Issuer Yes For All STEVEN MEYER For BRIAN TAMBI For 2 TO RATIFY THE SELECTION BY OUR AUDIT COMMITTEE OF BDO USA, Issuer Yes For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. VALEANT PHARMACEUTICAL VRX K102 5/2/2017 1A ELECTION OF DIRECTOR: RICHARD U. DESCHUTTER Issuer Yes For For 1B ELECTION OF DIRECTOR: DR. FREDRIC N. ESHELMAN Issuer Yes For For 1C ELECTION OF DIRECTOR: D. ROBERT HALE Issuer Yes For For 1D ELECTION OF DIRECTOR: DR. ARGERIS (JERRY) N. KARABELAS Issuer Yes For For 1E ELECTION OF DIRECTOR: SARAH B. KAVANAGH Issuer Yes For For 1F ELECTION OF DIRECTOR: JOSEPH C. PAPA Issuer Yes For For 1G ELECTION OF DIRECTOR: ROBERT N. POWER Issuer Yes For For 1H ELECTION OF DIRECTOR: RUSSEL C. ROBERTSON Issuer Yes For For 1I ELECTION OF DIRECTOR: THOMAS W. ROSS, SR. Issuer Yes For For 1J ELECTION OF DIRECTOR: AMY B. WECHSLER, M.D. Issuer Yes For For 2 THE APPROVAL, IN AN ADVISORY RESOLUTION, OF THE Issuer Yes For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSIONS CONTAINED IN THE MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT. 3 TO VOTE, IN A NON-BINDING ADVISORY VOTE, ON THE FREQUENCY Issuer Yes 1 Year 1 Year OF ADVISORY RESOLUTION, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSIONS CONTAINED IN THE MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT. American Growth Fund, Inc. (Series 2) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 4 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS FOR Issuer Yes For For THE COMPANY TO HOLD OFFICE UNTIL THE CLOSE OF THE 2018 ANNUAL MEETING OF SHAREHOLDERS AND TO AUTHORIZE THE COMPANY'S BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. ABBVIE INC. ABBV Y109 5/5/2017 1 DIRECTOR Issuer Yes For All ROBERT J. ALPERN For EDWARD M. LIDDY For MELODY B. MEYER For FREDERICK H. WADDELL For 2 RATIFICATION OF ERNST & YOUNG LLP AS ABBVIE'S INDEPENDENT Issuer Yes For For REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE Issuer Yes For For COMPENSATION 4 APPROVAL OF A MANAGEMENT PROPOSAL REGARDING AMENDMENT Issuer Yes For For OF THE CERTIFICATE OF INCORPORATION FOR THE ANNUAL ELECTION OF DIRECTORS 5 STOCKHOLDER PROPOSAL - TO ISSUE A REPORT ON LOBBYING Issuer Yes Against Against 6 STOCKHOLDER PROPOSAL - TO SEPARATE CHAIR AND CEO Issuer Yes Against Against NUCOR CORPORATION NUE 5/11/2017 1 DIRECTOR For All PATRICK J. DEMPSEY Issuer Yes For JOHN J. FERRIOLA Issuer Yes For GREGORY J. HAYES Issuer Yes For VICTORIA F. HAYNES PH.D Issuer Yes For BERNARD L. KASRIEL Issuer Yes For CHRISTOPHER J. KEARNEY Issuer Yes For LAURETTE T. KOELLNER Issuer Yes For JOHN H. WALKER Issuer Yes For 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017 3 APPROVAL, ON AN ADVISORY BASIS, OF NUCOR'S NAMED EXECUTIVE Issuer Yes For For OFFICER COMPENSATION IN 2016 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES Issuer Yes 3 Years 1 Year ON NUCOR'S NAMED EXECUTIVE OFFICER COMPENSATION 5 STOCKHOLDER PROPOSAL REGARDING NUCOR'S LOBBYING AND Issuer Yes Against Against CORPORATE SPENDING ON POLITICAL CONTRIBUTIONS 6 STOCKHOLDER PROPOSAL REGARDING GREENHOUSE GAS (GHG) Issuer Yes Against Against EMISSIONS MERCK & CO., INC. MRK Y105 5/23/2017 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Issuer Yes For For 1B ELECTION OF DIRECTOR: THOMAS R. CECH Issuer Yes For For 1C ELECTION OF DIRECTOR: PAMELA J. CRAIG Issuer Yes For For 1D ELECTION OF DIRECTOR: KENNETH C. FRAZIER Issuer Yes For For 1E ELECTION OF DIRECTOR: THOMAS H. GLOCER Issuer Yes For For 1F ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Issuer Yes For For 1G ELECTION OF DIRECTOR: JOHN H. NOSEWORTHY Issuer Yes For For 1H ELECTION OF DIRECTOR: CARLOS E. REPRESAS Issuer Yes For For 1I ELECTION OF DIRECTOR: PAUL B. ROTHMAN Issuer Yes For For 1J ELECTION OF DIRECTOR: PATRICIA F. RUSSO Issuer Yes For For 1K ELECTION OF DIRECTOR: CRAIG B. THOMPSON Issuer Yes For For 1L ELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer Yes For For 1M ELECTION OF DIRECTOR: PETER C. WENDELL Issuer Yes For For 2 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF Issuer Yes For For OUR NAMED EXECUTIVE OFFICERS. American Growth Fund, Inc. (Series 2) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 3 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE Issuer Yes 1 Year 1 Year VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 5 SHAREHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD Issuer Yes Against Against CHAIRMAN. 6 SHAREHOLDER PROPOSAL REQUESTING IMPLEMENTATION OF A SET Issuer Yes Against Against OF EMPLOYEE PRACTICES IN ISRAEL/PALESTINE. 7 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON CONDUCTING Issuer Yes Against Against BUSINESS IN CONFLICT-AFFECTED AREAS. 8 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON BOARD Issuer Yes Against Against OVERSIGHT OF PRODUCT SAFETY AND QUALITY. INNOVATIVE INDUSTRIAL IIPR V101 5/24/2017 1 DIRECTOR For All ALAN GOLD Issuer Yes For GARY KREITZER Issuer Yes For SCOTT SHOEMAKER Issuer Yes For PAUL SMITHERS Issuer Yes For DAVID STECHER Issuer Yes For 2 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE Issuer Yes For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. CORBUS PHARMACEUTICALS CRBP P103 5/25/2017 1 DIRECTOR For All YUVAL COHEN Issuer Yes For ALAN HOLMER Issuer Yes For DAVID P. HOCHMAN Issuer Yes For RENU GUPTA Issuer Yes For AVERY W. CATLIN Issuer Yes For 2 ADOPTION OF AN AMENDMENT TO OUR CERTIFICATE OF Issuer Yes For For INCORPORATION, AS AMENDED, TO ELIMINATE THE ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. 3 ADOPTION OF AN AMENDMENT TO OUR CERTIFICATE OF Issuer Yes For For INCORPORATION, AS AMENDED, TO ELIMINATE THE ABILITY OF STOCKHOLDERS TO CALL SPECIAL MEETINGS. 4 ADOPTION OF AN AMENDED AND RESTATED CERTIFICATE OF Issuer Yes For For INCORPORATION, WHICH SHALL INCORPORATE THE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION, AS AMENDED, PURSUANT TO PROPOSALS 2 AND 3, IF BOTH SUCH AMENDMENTS ARE APPROVED. 5 RATIFICATION OF EISNERAMPER LLP AS THE COMPANY'S Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. ZYNERBA PHARMACEUTICAL ZYNE X109 6/7/2017 1 DIRECTOR For All ARMANDO ANIDO Issuer Yes For WARREN D. COOPER Issuer Yes For WILLIAM J. FEDERICI Issuer Yes For THOMAS L. HARRISON, LHD Issuer Yes For DANIEL L. KISNER, MD Issuer Yes For KENNETH I. MOCH Issuer Yes For CYNTHIA A. RASK, MD Issuer Yes For 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT Issuer Yes For For All REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 CARA THERAPEUTICS, INC. CARA 6/21/2017 1 DIRECTOR For All American Growth Fund, Inc. (Series 2) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management DEREK CHALMERS, PH.D. Issuer Yes For MARTIN VOGELBAUM Issuer Yes For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS Issuer Yes For For THE REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. CV SCIENCES, INC. CVSI 7/13/2017 1 DIRECTOR For All MICHAEL MONA JR. Issuer Yes For JAMES MCNULTY Issuer Yes For MICHAEL MONA, III Issuer Yes For GARY SLIGAR Issuer Yes For STEPHEN SCHMITZ, MD Issuer Yes For 2 RATIFY TANNER LLC, AS THE COMPANY'S INDEPENDENT Issuer Yes For For REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 AMEND THE COMPANY'S AMENDED AND RESTATED 2013 EQUITY Issuer Yes For For INCENTIVE PLAN, AS AMENDED, TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN. 4 APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF Issuer Yes For For INCORPORATION, AS AMENDED, TO EFFECT, AT THE DISCRETION OF THE COMPANY'S BOARD OF DIRECTORS, A REVERSE STOCK SPLIT OF ALL OUTSTANDING SHARES OF THE COMPANY'S COMMON STOCK, PAR VALUE $0.0, AT A RATIO OF NOT LESS THAN 1-FOR- 5 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 5 IN THE DISCRETION OF THE PROXY HOLDER, TO CONSIDER AND ACT Issuer Yes For For UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT(S) OR POSTPONEMENT(S) THEREOF.
